          Case 3:19-cr-00123-JAM Document 697 Filed 04/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA

          v.
                                                           No. 3:19-cr-00123 (JAM)
 WILLIAM CLAUDIO-SUAREZ (a.k.a.
 William Suarez-Claudio),
        Defendant.


           ORDER GRANTING MOTIONS FOR COMPASSIONATE RELEASE
             AND AMENDING CONDITIONS OF SUPERVISED RELEASE

         Defendant William Claudio-Suarez (a.k.a. William Suarez-Claudio) (BOP Reg. No.

26348-014) has moved for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A). The

Court GRANTS the motions for release (Docs. #618, 628, 631, 687) on the ground of the

compelling and extraordinary circumstances set forth in his motions and in light of the purposes

of sentencing under 18 U.S.C. § 3553. See United States v. Brooker, 976 F.3d 228 (2d Cir.

2020).

         The defendant William Claudio-Suarez’s sentence is reduced to a sentence of TIME

SERVED as of Friday, April 23rd, 2021. The Federal Bureau of Prisons shall release Claudio-

Suarez from custody on April 23rd, 2021. As of that date he shall commence service of his four-

year term of supervised release with the same conditions previously imposed by the Court’s

judgment (Doc. #397) in full force and effect in addition to the following modified conditions:

         1. Residence location. Upon release from custody, the defendant shall reside with Hilda
            Claudio-Suarez, at the address provided to the U.S. Probation Office.
         2. 14-day quarantine. The defendant shall self-quarantine for the first fourteen (14)
            days of his release at the residence of Hilda Claudio-Suarez and may leave the
            property only for the purpose of a medical emergency or to obtain a COVID-19 test.
            In the event that he obtains a negative COVID-19 test as verified by the U.S.
            Probation Office, then he shall no longer be subject to the 14-day quarantine
            requirement.


                                                1
 Case 3:19-cr-00123-JAM Document 697 Filed 04/21/21 Page 2 of 2




3. 30-day home detention with electronic monitoring. The defendant shall serve the
   first 30 days of supervised release with electronic monitoring of the type determined
   to be appropriate by the U.S. Probation Office. The defendant may leave his home
   during that period (following the 14-day quarantine period) only for the following
   reasons and only with the prior consent of the U.S. Probation Office: a medical
   appointment, to take a COVID-19 test, to seek or engage in paid employment, to
   attend religious services, and to attend any rehabilitation program. Defendant must
   otherwise remain within the home or property of the residence for this 30-day period.

It is so ordered.

Dated at New Haven this 21st day of April 2021.

                                            /s/ Jeffrey Alker Meyer
                                            Jeffrey Alker Meyer
                                            United States District Judge




                                       2
